Name: Commission Regulation (EC) No 838/2000 of 26 April 2000 amending Regulations (EEC) No 2640/88, (EEC) No 2641/88, (EEC) No 3105/88, (EEC) No 2721/88, (EC) No 1294/96 and (EEC) No 2046/89 to facilitate transition from the arrangements for the 1999/2000 wine year to those for the 2000/2001 wine year
 Type: Regulation
 Subject Matter: agricultural policy;  food technology;  cooperation policy;  agricultural activity;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32000R0838Commission Regulation (EC) No 838/2000 of 26 April 2000 amending Regulations (EEC) No 2640/88, (EEC) No 2641/88, (EEC) No 3105/88, (EEC) No 2721/88, (EC) No 1294/96 and (EEC) No 2046/89 to facilitate transition from the arrangements for the 1999/2000 wine year to those for the 2000/2001 wine year Official Journal L 102 , 27/04/2000 P. 0033 - 0035Commission Regulation (EC) No 838/2000of 26 April 2000amending Regulations (EEC) No 2640/88, (EEC) No 2641/88, (EEC) No 3105/88, (EEC) No 2721/88, (EC) No 1294/96 and (EEC) No 2046/89 to facilitate transition from the arrangements for the 1999/2000 wine year to those for the 2000/2001 wine yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 1677/1999(2), and in particular Articles 3(4), 35(8), 38(5), 45(9) and 46(5) thereof,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(3), and in particular Article 80(a) thereof,Whereas:(1) Article 1(6) of Regulation (EEC) No 822/87 stipulates that the 1999/2000 wine year is to end on 31 August 2000, while Article 1(4) of Regulation (EC) No 1493/1999 stipulates that the 2000/2001 wine year is to begin on 1 August 2000. Steps should therefore be taken to ensure that this overlap does not cause legal problems.(2) Under Article 4 of Commission Regulation (EEC) No 2640/88 of 25 August 1988 laying down detailed rules for the implementation of the system of aid for the use in winemaking of concentrated grape must and rectified concentrated grape must(4), as last amended by Regulation (EEC) No 2055/91(5), intervention agencies are to pay the aid to producers before the end of the wine year concerned. To facilitate the transition to the new arrangements, the final date for payment for the 1999/2000 wine year should be 31 August 2000.(3) Under Article 1(4) of Commission Regulation (EEC) No 2641/88 of 25 August 1988 laying down detailed rules for the application of the aid scheme for the use of grapes, grape must and concentrated grape must to produce grape juice(6), as last amended by Regulation (EC) No 583/98(7), processing operations must be carried out between 1 September and 31 August of the wine year concerned. To facilitate the transition to the new arrangements, the final processing date should be confirmed as 31 August 2000 for the 1999/2000 wine year. In addition, Article 8(2) of that Regulation provides that in order to qualify for the aid, processors as referred to in Article 2(2) must submit one or more aid applications to the competent authority or department authorised for the purpose, not later than six months after the end of the wine year. To facilitate transition to the new arrangements, 28 February 2001 should be laid down as the date for submission of aid applications for the 1999/2000 wine year.(4) Under Article 7(1) of Commission Regulation (EEC) No 2721/88 of 31 August 1988 laying down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Regulation (EEC) No 822/87(8), as last amended by Regulation (EEC) No 26/92(9), distillation may not be carried out after the end of the wine year concerned. To facilitate the transition to the new arrangements, the final date for distillation should be 31 August 2000 for the 1999/2000 wine year. Under the third subparagraph of Article 11(5) of that Regulation, in order to receive aid, fortifiers must submit an application to the competent intervention agency not later than 31 August of the wine year concerned. To facilitate transition to the new arrangements, 31 August 2000 should be laid down as the final date for the submission of aid applications for the 1999/2000 wine year.(5) Under the second indent of the second subparagraph of Article 10(2) of Commission Regulation (EEC) No 3105/88 of 7 October 1988 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87(10), as last amended by Regulation (EC) No 194/98(11), distillers must make the 80 % payment on account to the producer following delivery of the products and not later than one month after presentation of the invoice to be drawn up for the products concerned before the end of the wine year. To facilitate transition to the new arrangements, it should be specified that the date by which invoices are to be drawn up for the 1999/2000 wine year is 31 August 2000. In addition, under Article 12(1) of that Regulation, subject to Article 11 of Council Regulation (EEC) No 2179/83(12), as last amended by Regulation (EEC) No 2505/88(13), distillation may not be carried out after 31 August of the wine year concerned. To facilitate the transition to the new arrangements, it should be specified that the final date for distillation for the 1999/2000 wine year is 31 August 2000.(6) Under Article 6(1) of Commission Regulation (EC) No 1294/96 of 4 July 1996 laying down detailed rules for the application of Council Regulation (EEC) No 822/87 as regards harvest, production and stock declarations relating to wine-sector products(14), as last amended by Regulation (EC) No 225/97(15), natural or legal persons or groups of such persons, other than private consumers and retailers, must declare each year to the competent authorities designated by the Member States the stocks of concentrated grape must, rectified concentrated grape must and wine held by them on 31 August. To facilitate the transition to the new arrangements, that date should be confirmed as 31 August 2000 for the 1999/2000 wine year.(7) As a transitional measure, because of the entry into force of Regulation (EC) No 1493/1999, 31 August 2000 should be laid down as the final date for the withdrawal of by-products of wine-making, as referred to in Article 14(2) of Council Regulation (EEC) No 2046/89(16), as last amended by Regulation (EC) No 2468/96(17), for the 1999/2000 wine year.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 11. The following paragraph is added at the end of Article 4 of Regulation (EEC) No 2640/88:"However, for the 1999/2000 wine year, the intervention agency has until 31 August 2000 to pay the aid, without prejudice to the exceptions provided for in the previous paragraph."2. The following subparagraph is added at the end of Article 1(4) of Regulation (EEC) No 2641/88:"However, for the 1999/2000 wine year, processing operations must be completed by 31 August 2000."3. The following subparagraph is added at the end of Article 8(2) of Regulation (EEC) No 2641/88:"However, for the 1999/2000 wine year, the aid applications referred to in the previous subparagraph must be submitted by 28 February 2001."4. The following sentence is added at the end of Article 7(1) of Regulation (EEC) No 2721/88:"However, for the 1999/2000 wine year, distillation may be carried out until 31 August 2000."5. The following sentence is added after the third subparagraph of Article 11(5) of Regulation (EEC) No 2721/88:"However, for the 1999/2000 wine year, the final date for submitting applications shall be 31 August 2000."6. The following sentence is added at the end of the second indent of the second subparagraph of Article 10(2) of Regulation (EEC) No 3105/88:"However, for the 1999/2000 wine year, the final date for drawing up such invoices shall be 31 August 2000."7. The following subparagraph is added at the end of Article 12(1) of Regulation (EEC) No 3105/88:"However, for the 1999/2000 wine year, distillation may be carried out until 31 August 2000."8. The following subparagraph is added after the first subparagraph of Article 6(1) of Regulation (EC) No 1294/96:"Stock declarations for the 1999/2000 wine year must relate to products referred to in the previous subparagraph held on 31 August 2000."9. The final date for the withdrawal of by-products of wine-making, referred to in Article 14(2) of Regulation (EEC) No 2046/89, for the 1999/2000 wine year shall be 31 August 2000.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 April 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 84, 27.3.1987, p. 1.(2) OJ L 199, 30.7.1999, p. 8.(3) OJ L 179, 14.7.1999, p. 1.(4) OJ L 236, 26.8.1988, p. 20.(5) OJ L 187, 13.7.1991, p. 29.(6) OJ L 236, 26.8.1988, p. 25.(7) OJ L 77, 14.3.1998, p. 14.(8) OJ L 241, 1.9.1988, p. 88.(9) OJ L 3, 8.1.1992, p. 14.(10) OJ L 277, 8.10.1988, p. 21.(11) OJ L 20, 27.1.1998, p. 19.(12) OJ L 212, 3.8.1983, p. 1.(13) OJ L 225, 15.8.1988, p. 14.(14) OJ L 166, 5.7.1996, p. 14.(15) OJ L 37, 7.2.1997, p. 1.(16) OJ L 202, 14.7.1989, p. 14.(17) OJ L 335, 24.12.1996, p. 7.